Citation Nr: 9907314
Decision Date: 03/18/99	Archive Date: 06/24/99

DOCKET NO. 97-16 333               DATE MAR 18, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for major depression.

2. Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel

DECISION TO VACATE

The appellant served on active duty from June 1967 to July 1968.

The Board issued a decision on July 6, 1998, as to the issues of
entitlement to service connection for major depression and post-
traumatic stress disorder. A review of the claims file reveals that
while the case was being decided by the Board, the appellant
submitted a written request to present her arguments at a Board
hearing in Washington, D.C. The veteran's request for the hearing
was not associated with the file until after the Board issued the
decision. A Board hearing was held on January 26, 1999. Therefore,
the Board's July 6, 1998, decision is vacated. The appeal shall be
addressed by a different Member of the Board.

H. N. SCHWARTZ 
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7252 (West 1991),
only a decision of the Board of Veterans' Appeals is appealable to
the United States Court of Veterans Appeals. This vacate decision
does not constitute a decision of the Board on the merits of your
appeal.

2 -


Citation Nr: 9820438  
Decision Date: 07/02/98    Archive Date: 07/13/98

DOCKET NO.  97-16 333 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to July 
1968.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for major depression.

The Board notes that while the claim for service connection 
for major depression was in appellate status, the appellant 
raised a claim for service connection for post-traumatic 
stress disorder as a result of trauma in service.  In 
December 1997, the RO denied service connection for post-
traumatic stress disorder.  The Board finds that the claim 
for service connection for post-traumatic stress disorder is 
inextricabily intertwined with the claim for service 
connection for major depression and will consider that claim 
in the decision.  See Harris v. Derwinski, 1 Vet.App. 180 
(1991).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that major depression began in 
service.  She further contends that trauma she underwent in 
service has caused a post-traumatic stress disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
entitlement to service connection for major depression and 
post-traumatic stress disorder are well grounded.


FINDINGS OF FACT

1.  Competent evidence attributing major depression to 
service is not of record.

2.  Competent evidence of a current diagnosis of post-
traumatic stress disorder is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for major depression is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for post-traumatic 
stress disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board notes that the appellant served on active duty 
during a time of war; however, the record has not shown, nor 
has the appellant asserted, that she engaged in combat.  Thus 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.

Service medical records reveal that a psychiatric evaluation 
at separation was normal.

A May 1988 private medical records revealed that the 
appellant referred herself to a mental health clinic in 
February 1988 because of alleged sexual, physical, and 
emotional abuse by her stepfather and the six husbands from 
whom she was now divorced.  She stated that she had attempted 
suicide in the past on two occasions and that she had 
contemplated suicide recently.  Ms. Glenda Boswell, a 
therapist, noted that the appellant was well dressed and that 
she displayed full affect and a depressed mood.  The 
appellants higher intellectual functioning appeared to be 
intact.  The appellant was spontaneous, alert, and 
articulate.  She appared confident when discussing her 
abilities and talents and appeared to have good insight and 
judgment in those areas; however, insight and judgment were 
noted to be poor in regard to personal relationships.  The 
appellant denied suicidal ideation today, but admitted that 
she had ideations about two weeks prior.  Currently, there 
was no plan.  Her thought content revealed no delusions or 
hallucinational thinking.  After reporting the appellants 
history, which revealed a troubled childhood and unsucessful 
marriages, Ms. Boswell gave the appellant a diagnosis of 
major depression, recurrent.  A December 1988 treatment 
report showed a diagnosis of major depression with dysthymic 
disorder.  A January 1989 treatment report showed a diagnosis 
of depression in remission with mixed personality features.

In a January 1996 letter, Dr. Jeffrey D. Voreis stated that 
he had treated the appellant since 1987 for three major 
problems: severe depression with even psychotic behavior, 
related to her sons death, ischemic heart disease, and 
severe asthma.  He noted that he had not seen the appellant 
since November 1995 and that he was unsure of her current 
state of health.

The appellant underwent a VA psychiatric evaluation in 
February 1996.  The appellant stated that she had difficulty 
with her concentration all the time.  She described herself 
as depressed with no interest to do anything.  She constantly 
thought about her son who was brutally murdered.  She reported 
poor sleep.  Her appetite was fair, and her energy was poor.  
She stated that she had no motivation and lacked interest to 
do anything.  The VA examiner stated that the appellant was 
well developed and casually dressed and groomed.  She was 
very emotional and at one point hysterical while she 
described her sons death and how she felt.  Her spech was 
fluent and goal directed.  Though process was without 
looseness of association or flight of ideas.  Thought content 
was without auditory or visual hallucinations.  No paranoia 
or delusions were noted.  Her affect was labile and sad, and 
her insight and judgment were unimpaired.  She was alert, 
oriented to time, place, and person.  Her cognition, memory, 
and language were intact.  Concentration was fair.  The 
diagnosis was major depression, continuous.

The appellant later submitted statements that she had been 
raped during service.  When asked to give a more detailed 
account of what happened in service, the appellant stated 
that she had been raped by one man and sexually harassed by 
another.  She stated that in the fall of 1967, she was a new 
recruit on base and she met a man who had something to do 
with security.  She stated that she was unaware that this man 
was not an officer.  The appellant stated that this man asked 
her if she understood the chain of command, to which she 
answered yes.  She stated that the man then would call her 
and tell her where to meet him and what time to be ready and 
she was instructed to have sexual intercourse with him.  This 
occurred for three or four weeks until she was educated by 
her fellow women Marines that this was common, and she put a 
stop to it.  She stated that the man threatened to kill both 
her and himself if she refused him.  She threatened to call 
the military police, and she never heard from him again.

The second incident occurred in early 1968.  She stated that 
she and her husband had just gotten married in December 1967.  
She stated that she befriended a man on the base and 
expressed to him that she was interested in Ante Bellum 
homes.  This man offered to take her to a deserted Ante 
Bellum home, to which she agreed.  He raped her inside that 
house.  She did not report it because she was afraid her 
husband, a Vietnam veteran, would kill this man, and she did 
not want to lose her husband.  She stated that she got 
pregnant soon thereafter and was horrified because she did 
not know whether the baby was her husbands or the man who 
raped her.  She subsequently had a miscarriage.

I.  Major depression

The claim for service connection for major depression is not 
well grounded.  There has been a post service diagnosis of 
major depression; however, there is no competent evidence of 
a nexus between the diagnosis and service.  See Caluza, 
supra.  In fact, there is evidence to the contrary.  In the 
January 1996 letter from Dr. Voreis, he stated that he had 
treated the appellant since 1987 for severe depression with 
even psychotic behavior, related to her sons death.  This in 
no way relates the diagnosis of major depression to service 
or an incident in service.  The 1988 private medical records 
and the February 1996 VA examination report do not include a 
nexus between the current diagnosis and service.  It must be 
noted that the appellants separation examination showed a 
normal psychiatric evaluation.

The only nexus evidence is the appellants contention that 
the current diagnosis of major depression is related to 
service.  Regardless, it has not been shown that she 
possesses the requisite knowledge of medical principles that 
would permit her to render an opinion regarding matters 
involving medical causation or diagnosis.  See Espiritu, 
4 Vet. App. at 494; see also Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995) (en banc) ([w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)).  
Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current diagnosis of major 
depression and a disease or injury in service and thus the 
claim is not well grounded.  See Caluza, supra.

II.  Post-traumatic stress disorder

Service connection for post-traumatic stress disorder 
requires: (1) a current, clear medical diagnosis of post-
traumatic stress disorder (presumed to include the adequacy 
of the post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor) (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing 38 C.F.R. § 3.304(f) (1997)).

The appellants claim for post-traumatic stress disorder is 
not well grounded.  The appellant has not brought forth any 
evidence that she has a current diagnosis of post-traumatic 
stress disorder.  The Court of Veterans Appeals (the Court) 
has stated that Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability, and held that 
[i]n the absence of proof of a present disability[,] there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau, 2 Vet. App. at 143-44.  Because 
there is no evidence of a current diagnosis of post-traumatic 
stress disorder, the Board must deny the claim as not well 
grounded.  Ibid.; see also Caluza, 7 Vet. App. at 505.  The 
appellant has claimed that she has post-traumatic stress 
disorder; however, she is a layman and her opinion is not 
competent.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The appellants own, unsupported opinion does not give rise 
to a well-grounded claim. 

Since there is no diagnosis of post-traumatic stress 
disorder, the Board does not address whether there are 
verified stressors.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his/her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
July 1996 and a supplemental statement of the case in 
December 1997.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied 
at both the RO level and the appellate level.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VAs obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  

Although the RO did not specifically state that it denied the 
appellants service connection claim for major depression on 
the basis that it was not well grounded, the Board concludes 
that this was harmless.  See Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of well-grounded claims under the standards set 
forth in Caluza, supra.  The result is the same.



ORDER

Service connection for major depression and post-traumatic 
stress disorder is denied.



           
     H. N. SCHWARTZ
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


